On Rehearing.
We quote as follows from appel-lee’s motion for rehearing:
“Appellee in an effort to show this honorable court that it was in error in reversing said judgment as to appellant, Ralph C. Griffing, and in an effort to save both itself and this State additional expense and the Supreme Court additional work, respectfully requests that the court duly consider the following pertinent facts.
“ 'Certificate No.’ 6, issued to Ralph C. Griffing June 29, 1929, for 1000 shares (transferred from W. C. Griffing to Grif-fing Nurseries) Certificate No. 3, June 28, 1929; transferred by Ralph C. Griffing to Griffing Nurseries January 15, 1935.’
“Certificates Nos. 7 and 8 were the same as No. 6. This is copied from the stock record of Griffing Nurseries.
“Appellant, W. C. Griffing, on cross examination, testified:
“ 'Q. Didn’t you cause to be recorded a declaration in the office of the county clerk of Jefferson County, signed and acknowledged by all of you setting forth that you were the parties interested in the Griffing Nurseries ? Did you or. did you not or you don’t remember?
*428“ ‘A. We didn’t at that time, but we did a year ago. It was required on a highway contract that they wanted to know the stock sales.
“ ‘Q. Wanted to know who owned the shares ?
“‘A. Yes.’
“‘Q. You did report, during your dealings with the bank and your negotiations, that these were the stockholders?
“ ‘A. No, I did not.
“ ‘Q. But you did report, you say, to the highway department?
“ ‘A. Last year.
“‘Q. 1934?
“‘A. 1934/
“The affidavit signed and sworn to by appellant, Ralph C. Griffing, was as follows:
“ ‘State of Texas \ “ ‘County of Jefferson/
“ ‘This is to certify that business is, and is to be, conducted and transacted in the above named County and State under the name of Griffing Nurseries, and that the true, full and correct name and postoffice address of each person conducting and transacting such business is
W. C. Griffing, Box 3389
Ralph C. Griffing, Box 3389
Nellie R. Griffing, Box 3389
Wilma Gunter, Box 3389
Sibyl Gunter, Box 3389
all of Beaumont, Jefferson County, Texas, with business located in Beaumont, Jefferson County, Texas, to certify which we have hereunto set our hands this the 1st day of December, 1934.
“ ‘W. C. Griffing
“ ‘Ralph C. Griffing
“‘Nellie R. Griffing "
“ ‘Wilma Gunter ⅝
“ ‘Sibyl Gunter.’
“‘State of Texas 1 •'“County of Jefferson/
“ ‘Before me, the undersigned authority, on this day personally appeared W. C. Griffing, Ralph C. Griffing, Wilma Gun-ter, a femme sole & Sibyl Gunter, a femme sole, known to me to be the persons whose names are subscribed to the foregoing instrument and acknowledged to me that they executed the same for the purposes and consideration therein expressed.
“ ‘Given under my hand and seal' of office, this'1st day of December A. D. 1934.
“‘(Seal) Jack M. Moore, Notary Public, Jefferson County, Texas,’
“ ‘State of Texas J “ ‘County of Jefferson/
“ ‘Before me, the undersigned authority, on this day personally appeared Nellie R. Griffing, wife of W. C. Griffing, known to me to be the person whose name is subscribed to the foregoing instrument, and having been examined by me privily and apart from her husband, and having the same fully explained to her, she, the said Nellie R. Griffing, acknowledged such instrument to be her act and deed, and declared that she had willingly signed the same for the purposes and consideration therein expressed, and that she did not wish to retract it.
“ ‘Given under my hand and seal of office, this, the 1st day of December, A. D. 1934.
“ ‘(Seal) Jack M. Moore, Notary Public, Jefferson County, Texas.’ .
“Certificate of Ownership, Griffing Nurseries, Filed 1 Day' of Dec. 1934. Fre'd G. Hill, County Clerk, Jefferson County, Texas. By T. C. Land, Deputy.
“‘The State of Texas ) “ ‘County of Jefferson /
“ T, Fred G. Hill, County Clerk, Jefferson County, Texas, do hereby certify that the above and foregoing is a true and correct copy of Certificate of Ownership, Griffing Nurseries, as the same appears on file under Number 1160 in my office.
“ ‘Given under my hand and seal of office this 25th day of September, A. D., 1935.
“‘(Seal) Fred G. Hill, County Clerk, Jefferson County, Texas.
“ ‘By Curtin C. Cooper, Deputy.’
“At page 32 of the Statement of Facts is a financial statement of Mr. & Mrs. W. C. Griffing and Ralph (which the evidence identifies as Ralph C. Griffing, appellant) listing stocks and bonds valued at $291,-100.00. The schedule in support of this statement lists $150,100.00 of Griffing Nurseries stock.
“Appellant, Ralph C. Griffing, on direct examination testified:
“That the only interest he had in the Griffing Nurseries was by under the contract between W. C. Griffing, his father, and himself. The Court has quoted this contract in full in its opinion.
“Under this contract the shares were issued to Ralph C. Griffing. These same *429shares were transferred by Appellant, Ralph C. Griffing, to Griffing Nurseries on January 15, 1935.
“The contract also says, ‘And in consideration of the obligation on the part of Ralph C. Griffing, he has indorsed such shares in blank to W. C. Griffing, etc.’ What obligation were the parties to the contract referring to ? The only obligation which there could possibly be was one to purchase these shares.
“The agreement between W. C. Grif-fing and Ralph C. Griffing cancelling this contract appears at length at pages 41-42 of the Statement of Facts. This agreement recites:
“ ‘Whereas, the said second party, Ralph C. Griffing, has found it impossible to realize sufficient funds out of the profits of the Griffing Nurseries to reimburse the party of First Part, W. C. Griffing; thus paying off the obligation due the said W. C. Griffing in the sum of Seventy-five Thousand Dollars ($75,000.00); and,’
“The fourth paragraph recites that appellant, Ralph C. Griffing relinquishes his claim or promise to purchase for the cancellation of the unpaid obligation.
“The fifth paragraph recites that W. C. Griffing ‘accepts full title and ownership of the said shares and hereby relinquishes all further claim to the obligation due him by second party, Ralph C. Griffing.’
“The language of the parties to this contract definitely reveals the intention that Ralph C. Griffing obligated himself to buy these shares for $75,000.00, and that he was the owner of the shares subject only to the pledge of same securing the purchase price. The shares were issued to appellant in his name; in turn, he pledged same to secute payment of the purchase price. The immediate endorsement in blank, which fact is not admitted because testified to only by interested witnesses, the fact being wholly within their knowledge. Too, we have the fact that the transfer of these shares was dated January 15, 1935.
“The Trial Court heard this evidence and reasonably concluded that appellant, Ralph C. Griffing, was the owner of these shares, subject to the pledge lien for the purchase price. No findings of fact were requested, and it is, therefore, presumed that the trial court so found.
“Ralph C. Griffing, on cross-examination, testified:
“ ‘A. Well, I agreed to buy it. (Talking about the stock.)
“ ‘Q. You don’t know whether you understood that or not. In 1929, you undertook to buy 3,000 shares in the Griffing Nurseries, didn’t you?
“ ‘A. Yes, sir, contracted to.’
“To say that the undisputed evidence shows that Ralph C. Griffing never acquired title to the stock involved is to disregard all evidence other than the contract itself. Had not Ralph C. Griffing executed a sworn statement to the effect that he was one of the persons conducting and transacting business for the Griffing Nurseries? The shares were issued to him, he asserted ownership thereto and claimed the benefits accruing to these shares had there been any. Is it not the usual procedure for the pledgee of stock to retain possession of same until the' incumbrance chargeable against same is discharged and to require the pledgor to endorse same in blank? Such is not inconsistent with ‘ownership’ and appellee respectfully request this honorable court to consider all the evidence, believing that it will be-forced to conclude that the trial court had sufficient evidence to support its presumed finding of ‘ownership’ in Ralph C. Grif-fing.”
We find nothing in the testimony thus brought forward by appellee raising the issue that Ralph C. Griffing owned stock in Griffing Nurseries. The original contract between him and his father, copied in the original opinion, was never changed or modified to the least extent; all the testimony is to the effect that both of them recognized this contract as binding until it was voluntarily canceled. Not owning any stock in Griffing Nurseries, but merely having the right to purchase the stock, Ralph C. Griffing was not a partner with the stockholders. Appellee’s motion for rehearing is overruled; also appellants’ motion for rehearing is overruled.